Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to the Applicant’s response filed October 25, 2021. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,119,209 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Response to Arguments
Reissue Declaration
	The Applicant states pursuant to 37 CFR 1.175(f)(2), the pending claims correct the error in a different way by reciting “a number of antenna ports, the number of antenna ports associated with aggregation of the at least two CSI-RS configurations in a subframe,” and receiving CSI-RSs in the subframe based on the number of antenna ports”.  The Applicant states that the claims in the parent reissue make no mention of a “subframe” and the pending claims are not limited to “a first CSI-RS 
	The Examiner notes that the identified error relates to “a two dimensional (2D) antenna array”.  As set forth in the rejection, both the instant reissue and the parent reissue both broadened the claims by removing the limitation directed to “a two dimensional (2D) antenna array”.  The Applicant is correct in that they can identify how the claims are corrected in a different way, however, the identified way does not relate to the error statement at issue. That is, identifying “subframe” (which is actually a narrowing feature and not a broadening feature) is not shown to be related to the identified error [a two dimensional (2D) antenna array] that is being broadened. Thus, the Applicant has not shown how the broadening error limitation is corrected in a different way.  
	The Examiner recommends to identify a different broadening limitation that was set forth in the original claim that is now being broadened and that has not been corrected in the parent reissue patent. 	

Double Patenting
Terminal Disclaimer
The terminal disclaimer filed on October 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of RE47879 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

112 Rejection
	In view of the amendment of the claims, the Examiner will withdraw the 112 Rejection. 

102 Rejection
	With respect to Kang, the Applicant states that mere associated of different CSI-RS configurations with a same number of antenna ports is insufficient ot meet the claim limitation. Rather the aggregation of CSI-RS configurations in a subframe. 
As set forth in the rejection, Kang, with reference to Table 1, 2 and 3 and col. 18, lines 43-54, discloses a plurality of CSI-RS configurations and antenna ports. Kang, with reference to col. 18, line 43+ (which references Figures 13(c) and Figure 14(c), discloses multiple antenna ports using the same subframe. These shows the aggregation of multiple CSI-RS configurations in the same subframe. 
Table 4 and col. 14, lines 38-53, shows the number of antenna ports with “antennaPortsCount” which denotes the number of antenna ports used for CSI-RS transmission, “resourceConfig” which denotes a parameter indicted a CSI-RS configuration, and “subframeConfig” which indicates parameters related to configuration of a CSI-RS.  
The Examiner notes that the limitation “identifying a number of antenna ports” only requires the identification of antenna ports.  This is shown above with respect to at least “antennaPortsCount” or Figures 13(c) and 14(c) which shows multiple antennas being used. The subsequent limitation “the number of antenna ports associated with aggregation of the at least two CSI-RS configurations in a subframe” requires the number of antenna ports (which e.g. in Figure 13(c) or 14(c) can be 8) be associated with aggregation of the at least two CSI-RS configuration (which as shown e.g. in Figure 13 or 14  depicts a plurality of different configurations of CSI-RS for the antenna ports) in a subframe (both Fig. 13 and 14 show a subframe). 
The above teachings is further emphasized in col. 24, lines 40-49 which shows that for a subframe, multiple CSI-RS configurations can be set (e.g. 0, 5, 10 and 11). In addition, Kang discloses that for a subframe (both mother and virtual cell can transmit a CSI-RS in the same subframe), the mother cell can use 8 CSI-RS antenna ports and 0 CSI-RS configuration and the virtual cells can use one or two CSI-RS antenna ports as well as 0, 5,10 and 11 configurations (hence multiple CSI-RS configurations for at least 1 antenna port).  
Thus, Kang discloses the aggregation of CSI-RS configurations (e.g. 0, 5, 10 and 11) used for a subframe as well as multiple antennas (at least two) associated therewith.   


With respect to Qu, the Applicant states the cited portions of Qu contains no suggestion of a number of antennas ports be associated with aggregation of CSI-RS configurations in a subframe. 
The Examiner reference paragraph [0062] and Figure 6. The teachings set forth therein describe CSI-RS configuration information which include antenna port configuration information (this is also emphasized in previous paragraph [0058] which discloses that the configuration parameters include “antennaPortsCount” and “subframeConfig”.   With reference to Figures 2a-2d and 5(which shows different subframe configurations) these also represents the received configuration by the UE. Fig. 5 shows different CSI-RS patterns in different subframes. The importance of the figure is to show that e.g. an identified 4 antenna port configuration, it is associated for a subframe different CSI-RS configuration pattern. 
The Examiner notes that the claim “identifying a number of antenna ports” only requires the identification of antenna ports.  This is shown above with respect to at least “antennaPortsCount”. 
The subsequent limitation “the number of antenna ports (which in associated with figure 5’s 4 antenna count subframe) associated with aggregation of the at least two CSI-RS configurations (depicted at ellipse 504 for the first configuration, and the second 504 for the second configuration (also subframe 502 shows configuration 506)) in a subframe (500 and 502 are each subframes).
Therefore, the Examiner does not find the Applicant’s arguments persuasive. 


In review of the teachings of the ‘209 patent and support of the new claims, the Applicant points to col. 16, lines 29-42 and col. 19, lines 26-37. 
Col. 16, lines 29-42 discloses the following:




Col. 19, lines 26-37 discloses the following:

In one example of joint configuration, (resourceConfig,AntennaPortCount) is configured for both A-CSI-RS and B-CSI-RS. When (resourceConfig,AntennaPortCount) is configured to UE 116, UE 116 first derives a CSI-RS pattern according to TABLE 1 with the configured (resourceConfig,AntennaPortCount). Then, the time frequency locations for N1 A-CSI-RS APs and N2 B-CSI-RS APs are determined according to a pre-defined way, where AntennaPortCount=N1+N2. Note that N1 and N2 can be RRC configured or be constants in the standard specification. Some examples of joint configuration are described in FIG. 8 and below.

The Examiner notes that the above citations shows the identification of the number of antennas (“AntennaPortCount”) and deriving a CSI-RS pattern for the configured Antenna Port Count from Table 1. The Examiner notes that Table 1 of the ‘209 patent is identical to Table 1 of Kang and therefore on that basis alone Table 1 of both the ‘209 patent and Kang depicts different CSI-RS patterns.  With respect to the given limitation “identifying a number of antenna ports, the number of antenna ports associated with aggregation of the at least two CSI-RS configurations in a subframe”, the Examiner notes that the citations provided by the Applicant describes identification of number of antenna ports and deriving CSI-RS configurations for the number of antennas ports.  
The Examiner has shown similar teachings with respect to the prior art references as shown above (as set forth above, both the ‘209 underlying patent and at least Kang you the exact same antenna port CSI-RS configuration Table). The Examiner respectfully asks the Applicant to specifically show within the provided citations for support of the new claims how the claims and supporting citations differ from the configuration set forth with respect to Kang and Qu. 

Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The Examiner notes that the stated error was corrected in RE47879. See MPEP 1414(II).  Therefore, the stated error is not an appropriate error since the error has already been corrected.
The Examiner notes although the two error statements are not identical, the error statements are similar in that they both relate to the same limitation “a two dimensional (2D) antenna array [current reissue] comprising a number N of antenna elements [parent reissue]” of original claim 1. In either case, the basis for the reissue is not proper since the error has already been corrected in  parent reissue RE47879.  

Claims 19-38 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant 

Claim(s) 19-22, 24-27, 29-32, and 34-37 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kang et al. US Patent 9,179,3511.
Regarding claim 19:
A method for receiving at least one channel state information reference signal (CSI-RS), the method comprising: 
Kang discloses that CSI-RS has up to 32 different configurations in order to decrease inter-cell interference (ICI) in a multi-cell environment (col. 8, lines 1-4).  In addition, Kang discloses the configuration for the CSI-RS differs depending on the number of antenna ports in a cell (col. 8, lines 5-7). 
receiving at least two CSI-RS configurations; 
See Table 1 in col. 9 which discloses a CSI-RS configuration in a case of a normal CP. As set forth therein, the CSI-RS is transmitted in a DL slot.  See also col. 14, lines 5-53 (which includes Table 4). See also col. 20, lines 60-col. 21, line 24 which discloses receiving multiple CSI-RS configurations. 
identifying a number of antenna ports, the number of antenna ports is associated with aggregation of the at least two CSI-RS configurations in a subframe; and 
See Table 1 (col. 9) which discloses a CSI-RS configuration in a case of a normal CP. AS shown therein, based on the number of antenna ports (1 or 2, 4 or 8) several CSI-RS configurations are associated therewith. See also Table 2. 
Kang also discloses CSI-RS can be transmitted in a subframe in accordance with Table 3.  
See col. 18, lines 43-57 which discloses the determination of the number of antenna ports and the association of CSI-RS. 

With reference to Table 4, Kang discloses “, ‘antennaPortsCount’ denotes the number of antenna ports used for CSI-RS transmission. ‘resourceConfig’ denotes a parameter indicating a CSI-RS configuration, and ‘subframeConfig’ indicates ICSI-RS ‘zeroTxPowerResourceConfigList’ and ‘zeroTxPowerSubframeConfig’ are parameters related to configuration of a CSI-RS having zero transmission power. The CSI-RS-Config IE can be transmitted by including the virtual cell specific parameter. For example, information indicating a specific number of virtual cells and indicating a specific method can be included in ‘CSI-RS-Config IE’, wherein all ‘antennaPortsCount’ CSI-RS ports are transmitted by being divided according to the specific method by the specific number of virtual cells. That is, the number of virtual cells which share the same number of CSI-RS configurations and/or mapping information between the virtual cells and the CSI-RS port number can be included.” See col. 14, lines 38-53. 
receiving CSI-RSs in the subframe based on the number of antenna ports.  
	Kang discloses according to the CSI-RS configuration number, a resource element for transmitting a CSI-RS depending on the number of antenna ports can be determined. See col. 18, lines 43-57.  Kang also discloses the configuration for the CSI-RS differs depending on the number of antenna ports in a cell, and is given between neighboring cells as much different as possible. See also Figures 13 and 14. 

Regarding claim 20:
The method of claim 19, wherein one subframe configuration is set for both of the at least two CSI-RS configurations.  
	See Fig. 14 and col. 20, lines 60-64
Regarding claim 21:
The method of claim 19, wherein a resource configuration for each of the at least two CSI-RS configurations is set respectively.  
See Fig. 14 and col. 20, lines 60-64
Regarding claim 22:
The method of claim 19, wherein a number of antenna ports per a CSI-RS configuration is same for the at least two CSI-RS configurations. 
See Table 1 in col. 9

Regarding claim 24:
 A user equipment for receiving at least one channel state information reference signal (CSI-RS), the user equipment comprising: 
Kang discloses that CSI-RS has up to 32 different configurations in order to decrease inter-cell interference (ICI) in a multi-cell environment (col. 8, lines 1-4).  In addition, Kang discloses the configuration for the CSI-RS differs depending on the number of antenna ports in a cell (col. 8, lines 5-7). 
a transceiver configured to receive at least two CSI-RS configurations; and 
See Table 1 in col. 9 which discloses a CSI-RS configuration in a case of a normal CP. As set forth therein the CSI-RS is transmitted in a DL slot.  See also col. 14, lines 5-53 (which includes Table 4). See also col. 20, lines 60-col. 21, line 24 which discloses receiving multiple CSI-RS configurations. 
See also Fig. 20 which shows that the user equipment (200) includes a RF unit (230). 
a processor configured to identify a number of antenna ports, the number of antenna ports is associated with aggregation of the at least two CSI-RS configurations in a subframe, 
See also Fig. 20 which shows that the user equipment (200) includes a processor 210.  

Kang also discloses CSI-RS can be transmitted in a subframe in accordance with Table 3.  
See col. 18, lines 43-57 which discloses the determination of the number of antenna ports and the association of CSI-RS. 
Kang discloses in LTE, the cell ID of the virtual cell can be reported by being included in a neighbor cell list, and can be transmitted by adding information such as a CSI-RS configuration number for the virtual cell, the number of antenna ports, etc., to ‘NeighCellConfig IE’. Alternatively, some of the virtual cell specific parameters can be reported to the UE by being included in ‘CSI-RS-Config IE’. See col. 14, lines 10-16. 
With reference to Table 4, Kang discloses “, ‘antennaPortsCount’ denotes the number of antenna ports used for CSI-RS transmission. ‘resourceConfig’ denotes a parameter indicating a CSI-RS configuration, and ‘subframeConfig’ indicates ICSI-RS ‘zeroTxPowerResourceConfigList’ and ‘zeroTxPowerSubframeConfig’ are parameters related to configuration of a CSI-RS having zero transmission power. The CSI-RS-Config IE can be transmitted by including the virtual cell specific parameter. For example, information indicating a specific number of virtual cells and indicating a specific method can be included in ‘CSI-RS-Config IE’, wherein all ‘antennaPortsCount’ CSI-RS ports are transmitted by being divided according to the specific method by the specific number of virtual cells. That is, the number of virtual cells which share the same number of CSI-RS configurations and/or mapping information between the virtual cells and the CSI-RS port number can be included.” See col. 14, lines 38-53. 
wherein the transceiver is configured to receive CSI-RSs in the subframe based on the number of antenna ports.  
Kang discloses according to the CSI-RS configuration number, a resource element for transmitting a CSI-RS depending on the number of antenna ports can be determined. See col. 18, lines 43-

Regarding claim 25:
The user equipment of claim 24, wherein one subframe configuration is set for both the at least two CSI-RS configurations.  
	See Fig. 15 and col. 20, lines 60-64

Regarding claim 26:
The user equipment of claim 24, wherein a resource configuration for each of the at least two CSI-RS configurations is set respectively.  
See Fig. 14 and col. 20, lines 60-64

Regarding claim 27:
The user equipment of claim 24, wherein a number of antenna ports per a CSI-RS configuration is same for the at least two CSI-RS configurations.  
See Table 1 in col. 9
 
Regarding claim 29:
A method for transmitting at least one channel state information reference signal (CSI-RS), the method comprising: 
Kang discloses that CSI-RS has up to 32 different configurations in order to decrease inter-cell interference (ICI) in a multi-cell environment (col. 8, lines 1-4).  In addition, Kang discloses the configuration for the CSI-RS differs depending on the number of antenna ports in a cell (col. 8, lines 5-7). 
transmitting at least two CSI-RS configurations, 

wherein a number of antenna ports is associated with aggregation of the at least two CSI-RS configurations in a subframe; and 
See Table 1 (col. 9) which discloses a CSI-RS configuration in a case of a normal CP. AS shown therein, based on the number of antenna ports (1 or 2, 4 or 8) several CSI-RS configurations are associated therewith. See also Table 2. 
Kang also discloses CSI-RS can be transmitted in a subframe in accordance with Table 3.  
See col. 18, lines 43-57 which discloses the determination of the number of antenna ports and the association of CSI-RS. 
Kang discloses in LTE, the cell ID of the virtual cell can be reported by being included in a neighbor cell list, and can be transmitted by adding information such as a CSI-RS configuration number for the virtual cell, the number of antenna ports, etc., to ‘NeighCellConfig IE’. Alternatively, some of the virtual cell specific parameters can be reported to the UE by being included in ‘CSI-RS-Config IE’. See col. 14, lines 10-16. 
With reference to Table 4, Kang discloses “, ‘antennaPortsCount’ denotes the number of antenna ports used for CSI-RS transmission. ‘resourceConfig’ denotes a parameter indicating a CSI-RS configuration, and ‘subframeConfig’ indicates ICSI-RS ‘zeroTxPowerResourceConfigList’ and ‘zeroTxPowerSubframeConfig’ are parameters related to configuration of a CSI-RS having zero transmission power. The CSI-RS-Config IE can be transmitted by including the virtual cell specific parameter. For example, information indicating a specific number of virtual cells and indicating a specific method can be included in ‘CSI-RS-Config IE’, wherein all ‘antennaPortsCount’ CSI-RS ports are transmitted by being divided according to the specific method by the specific number of virtual cells. That is, the number of virtual cells which share the same number of CSI-RS configurations and/or mapping 
transmitting CSI-RSs in the subframe based on the number of antenna ports.  
Kang discloses according to the CSI-RS configuration number, a resource element for transmitting a CSI-RS depending on the number of antenna ports can be determined. See col. 18, lines 43-57.  Kang also discloses the configuration for the CSI-RS differs depending on the number of antenna ports in a cell, and is given between neighboring cells as much different as possible. See also Figures 13 and 14.

Regarding claim 30:
The method of claim 29, wherein one subframe configuration is set for both of the at least two CSI-RS configurations.  
	See Fig. 14 and col. 20, lines 60-64

Regarding claim 31:
The method of claim 29, wherein a resource configuration for each of the at least two CSI-RS configurations is set respectively.  
See Fig. 14 and col. 20, lines 60-64

Regarding claim 32:
The method of claim 29, wherein a number of antenna ports per a CSI-RS configuration is same for the at least two CSI-RS configurations.  
See Table 1 in col. 9

Regarding claim 34:
A base station for transmitting at least one channel state information reference signal (CSI-RS), the base station comprising: 
Kang discloses that CSI-RS has up to 32 different configurations in order to decrease inter-cell interference (ICI) in a multi-cell environment (col. 8, lines 1-4).  In addition, Kang discloses the configuration for the CSI-RS differs depending on the number of antenna ports in a cell (col. 8, lines 5-7). 
a transceiver configured to transmit at least two CSI-RS configurations, 
See Table 1 in col. 9 which discloses a CSI-RS configuration in a case of a normal CP. As set forth therein the CSI-RS is transmitted in a DL slot.  See also col. 14, lines 5-53 (which includes Table 4). See also col. 20, lines 60-col. 21, line 24 which discloses receiving multiple CSI-RS configurations. 
See Fig. 20 which shows the base station 100 includes a RF unit 130, processor 110 and memory 120. . 
wherein a number of antenna ports is associated with aggregation of the at least two CSI-RS configurations in a subframe, and 
See Table 1 (col. 9) which discloses a CSI-RS configuration in a case of a normal CP. AS shown therein, based on the number of antenna ports (1 or 2, 4 or 8) several CSI-RS configurations are associated therewith. See also Table 2. 
Kang also discloses CSI-RS can be transmitted in a subframe in accordance with Table 3.  
See col. 18, lines 43-57 which discloses the determination of the number of antenna ports and the association of CSI-RS. 
Kang discloses in LTE, the cell ID of the virtual cell can be reported by being included in a neighbor cell list, and can be transmitted by adding information such as a CSI-RS configuration number for the virtual cell, the number of antenna ports, etc., to ‘NeighCellConfig IE’. Alternatively, some of the virtual cell specific parameters can be reported to the UE by being included in ‘CSI-RS-Config IE’. See col. 14, lines 10-16. 
With reference to Table 4, Kang discloses “, ‘antennaPortsCount’ denotes the number of antenna ports used for CSI-RS transmission. ‘resourceConfig’ denotes a parameter indicating a CSI-RS CSI-RS ‘zeroTxPowerResourceConfigList’ and ‘zeroTxPowerSubframeConfig’ are parameters related to configuration of a CSI-RS having zero transmission power. The CSI-RS-Config IE can be transmitted by including the virtual cell specific parameter. For example, information indicating a specific number of virtual cells and indicating a specific method can be included in ‘CSI-RS-Config IE’, wherein all ‘antennaPortsCount’ CSI-RS ports are transmitted by being divided according to the specific method by the specific number of virtual cells. That is, the number of virtual cells which share the same number of CSI-RS configurations and/or mapping information between the virtual cells and the CSI-RS port number can be included.” See col. 14, lines 38-53. 
transmit CSI-RSs in the subframe based on the number of antenna ports.  
	Kang discloses according to the CSI-RS configuration number, a resource element for transmitting a CSI-RS depending on the number of antenna ports can be determined. See col. 18, lines 43-57.  Kang also discloses the configuration for the CSI-RS differs depending on the number of antenna ports in a cell, and is given between neighboring cells as much different as possible. See also Figures 13 and 14. 

Regarding claim 35:
The base station of claim 34, wherein one subframe configuration is set for both the at least two CSI-RS configurations.  
See Fig. 14 and col. 20, lines 60-64

Regarding claim 36:
The base station of claim 34, wherein a resource configuration for each of the at least two CSI-RS configurations is set respectively.  
See Fig. 14 and col. 20, lines 60-64

Regarding claim 37:
The base station of claim 34, wherein a number of antenna ports per a CSI-RS configuration is same for the at least two CSI-RS configurations.  
See Table 1 in col. 9

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 28, 33 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang in view of Luo et al. US Patent Pub. 2012/0208541.
Regarding claim 23:
The method of claim 19, wherein codebook information is received for the at least two CSI-RS configurations.  
Regarding claim 28:
The user equipment of claim 24, wherein codebook information is received for the at least two CSI-RS configurations. 
Regarding claim 33:
The method of claim 29, wherein codebook information is transmitted for the at least two CSI-RS configurations. 
Regarding claim 38:
The base station of claim 34, wherein codebook information is transmitted for the at least two CSI-RS configurations. 
	Kang, as set forth above, discloses of receiving a plurality of CSI-RS configurations.  Kang, however, does not specifically discloses wherein codebook information is received for the CSI-RS configurations.
	Nonetheless, Luo is directed to a method for transmitting and receiving a CSI-RS in a wireless communication system supporting multiple antennas. .  Luo discloses paragraph [0070] that “UEs may receive data transmissions with CSI-RS and may provide CSI feedback”.  In paragraph [0090], Luo discloses “When the UE is within the coverage of one or more of the RRHs or the eNB, the codebook 1501 may indicate the appropriate RRHs (or eNB) for receiving transmissions. For example, when the UE is at location A (i.e., within coverage of RRH0), the CSI feedback associated with CSI-RS port 15 may be stronger (e.g., 1) compared to the CSI feedback associated with the remaining CSI-RS ports (e.g., 0 or 0.1), as indicated by codebook 15011.”
	Thus, Luo discloses that it was known to receive codebook information for the CSI-RS configurations
	Therefore it would have been obvious to one of ordinary skill in the art to receive/transmit codebook information. As explained by Luo, codebooks can be used in order to take into account proper . 

Claim(s) 19, 24,  29, and 34 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Qu et al. US Patent Pub. 20120176939.
Regarding claim 19:
A method for receiving at least one channel state information reference signal (CSI-RS), the method comprising: 
See paragraph [0062] which discloses “[t]he process begins in step 610, wherein the eNodeB transmits the CSI-RS configuration information to the UE. In this embodiment, the CSI-RS configuration information is specific to the UE, although multiple UE may have the same CSI-RS configuration information…. The CSI-RS configuration information may comprise, for example, the antenna port configuration information, resource element muting configuration information, antenna port groupings configuration information, scrambling code configuration information”.
receiving at least two CSI-RS configurations; 
See paragraphs [0058-0060] which discloses multiple CSI-RS configurations are received. 
See also paragraph [0042] which discloses “additional CSI-RS is transmitted in resource elements designated as muted to Rel-10 UE, and as a result, the additional CSI-RS will be ignored by the Rel-10 UE. UE capable of supporting embodiments such as those disclosed herein, however, may use the additional CSI-RS to provide support for a greater number of antenna ports if the additional CSI-RS is signaled to the UE.”
identifying a number of antenna ports, the number of antenna ports is associated with aggregation of the at least two CSI-RS configurations in a subframe; and 
See paragraph [0062] which discloses “[t]he process begins in step 610, wherein the eNodeB transmits the CSI-RS configuration information to the UE. In this embodiment, the CSI-RS configuration information is specific to the UE, although multiple UE may have the same CSI-RS configuration 
receiving CSI-RSs in the subframe based on the number of antenna ports.  
	See Fig. 5 and paragraph [0052] which discloses “configuring different additional CSI-RS ports in different subframes for a UE. CSI-RS patterns can be configured differently for different subframes for a UE. The signaling may inform the UE of two sets of CSI-RS antenna ports. For example, FIG. 5 illustrates a first subframe 500 and a second subframe 502, wherein the first subframe 500 represents subframe i (i is an integer) and the second subframe 502 represents subframe j (j is an integer different from i).”

Regarding claim 24:
 A user equipment for receiving at least one channel state information reference signal (CSI-RS), the user equipment comprising: 
See paragraph [0062] which discloses “[t]he process begins in step 610, wherein the eNodeB transmits the CSI-RS configuration information to the UE. In this embodiment, the CSI-RS configuration information is specific to the UE, although multiple UE may have the same CSI-RS configuration information…. The CSI-RS configuration information may comprise, for example, the antenna port configuration information, resource element muting configuration information, antenna port groupings configuration information, scrambling code configuration information”.
a transceiver configured to receive at least two CSI-RS configurations; and 
See Fig. 10 which shows a user equipment with a transmitter/receiver. 
See paragraphs [0058-0060] which discloses multiple CSI-RS configurations are received. 

a processor configured to identify a number of antenna ports, the number of antenna ports is associated with aggregation of the at least two CSI-RS configurations in a subframe, 
See Fig. 10 which shows a user equipment with a processor 1015. 
See paragraph [0062] which discloses “[t]he process begins in step 610, wherein the eNodeB transmits the CSI-RS configuration information to the UE. In this embodiment, the CSI-RS configuration information is specific to the UE, although multiple UE may have the same CSI-RS configuration information. It should be noted that in the embodiment illustrated in FIG. 6, the eNodeB transmits legacy CSI-RS information as well as improved CSI-RS information. The CSI-RS configuration information may comprise, for example, the antenna port configuration information, resource element muting configuration information, antenna port groupings configuration information, scrambling code configuration information”.
wherein the transceiver is configured to receive CSI-RSs in the subframe based on the number of antenna ports.  
	See Fig. 5 and paragraph [0052] which discloses “configuring different additional CSI-RS ports in different subframes for a UE. CSI-RS patterns can be configured differently for different subframes for a UE. The signaling may inform the UE of two sets of CSI-RS antenna ports. For example, FIG. 5 illustrates a first subframe 500 and a second subframe 502, wherein the first subframe 500 represents subframe i (i is an integer) and the second subframe 502 represents subframe j (j is an integer different from i).”

Regarding claim 29:
A method for transmitting at least one channel state information reference signal (CSI-RS), the method comprising: 
See paragraph [0062] which discloses “[t]he process begins in step 610, wherein the eNodeB transmits the CSI-RS configuration information to the UE. In this embodiment, the CSI-RS configuration information is specific to the UE, although multiple UE may have the same CSI-RS configuration information…. The CSI-RS configuration information may comprise, for example, the antenna port configuration information, resource element muting configuration information, antenna port groupings configuration information, scrambling code configuration information”.
transmitting at least two CSI-RS configurations, 
See paragraphs [0058-0060] which discloses multiple CSI-RS configurations are received. 
See also paragraph [0042] which discloses “additional CSI-RS is transmitted in resource elements designated as muted to Rel-10 UE, and as a result, the additional CSI-RS will be ignored by the Rel-10 UE. UE capable of supporting embodiments such as those disclosed herein, however, may use the additional CSI-RS to provide support for a greater number of antenna ports if the additional CSI-RS is signaled to the UE.”
wherein a number of antenna ports is associated with aggregation of the at least two CSI-RS configurations in a subframe; and 
See paragraph [0062] which discloses “[t]he process begins in step 610, wherein the eNodeB transmits the CSI-RS configuration information to the UE. In this embodiment, the CSI-RS configuration information is specific to the UE, although multiple UE may have the same CSI-RS configuration information. It should be noted that in the embodiment illustrated in FIG. 6, the eNodeB transmits legacy CSI-RS information as well as improved CSI-RS information. The CSI-RS configuration information may comprise, for example, the antenna port configuration information, resource element muting configuration information, antenna port groupings configuration information, scrambling code configuration information”.
transmitting CSI-RSs in the subframe based on the number of antenna ports.  


Regarding claim 34:
A base station for transmitting at least one channel state information reference signal (CSI-RS), the base station comprising: 
See paragraph [0062] which discloses “[t]he process begins in step 610, wherein the eNodeB transmits the CSI-RS configuration information to the UE. In this embodiment, the CSI-RS configuration information is specific to the UE, although multiple UE may have the same CSI-RS configuration information…. The CSI-RS configuration information may comprise, for example, the antenna port configuration information, resource element muting configuration information, antenna port groupings configuration information, scrambling code configuration information”.
a transceiver configured to transmit at least two CSI-RS configurations, 
See paragraphs [0058-0060] which discloses multiple CSI-RS configurations are received. 
See also paragraph [0042] which discloses “additional CSI-RS is transmitted in resource elements designated as muted to Rel-10 UE, and as a result, the additional CSI-RS will be ignored by the Rel-10 UE. UE capable of supporting embodiments such as those disclosed herein, however, may use the additional CSI-RS to provide support for a greater number of antenna ports if the additional CSI-RS is signaled to the UE.”
wherein a number of antenna ports is associated with aggregation of the at least two CSI-RS configurations in a subframe, and 

transmit CSI-RSs in the subframe based on the number of antenna ports.  
	See Fig. 5 and paragraph [0052] which discloses “configuring different additional CSI-RS ports in different subframes for a UE. CSI-RS patterns can be configured differently for different subframes for a UE. The signaling may inform the UE of two sets of CSI-RS antenna ports. For example, FIG. 5 illustrates a first subframe 500 and a second subframe 502, wherein the first subframe 500 represents subframe i (i is an integer) and the second subframe 502 represents subframe j (j is an integer different from i).”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-3778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537


Conferee:

/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that US Patent 9,179,351 is based on WO2012/0099322 which was filed on Nov. 7, 2011. The International Application, was published in English and designated the US. In addition, WO2012/099322 claims priority to US Provisional Application 61/434,398.